ORDER
PER CURIAM.
Appellant, Edwin Minner, appeals the judgment of the Circuit Court of Cape Girar-deau County denying his Rule 24.035 motion as untimely filed. We affirm.
We have reviewed the briefs of the parties and the legal file and find the motion court’s ruling is not clearly erroneous. The time limits of Rule 24.035 are valid, mandatory and reasonable. Day v. State, 770 S.W.2d 692, 695 (Mo.banc 1989). An extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 84.16(b).